RESPONSE TO AMENDMENT
WITHDRAWN REJECTIONS
The objections to the claims made of record in the office action mailed on 02/17/2022 have been withdrawn due to Applicant’s amendment in the response filed 05/18/2022.
The 35 U.S.C. §112 rejection of the claims made of record in the office action mailed on 02/17/2022 have been withdrawn due to Applicant’s amendment in the response filed 05/18/2022.
The 35 U.S.C. §102 rejections of claims made of record in the office action mailed on 02/17/2022 have been withdrawn due to Applicant’s amendment in the response filed 05/18/2022.
The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on 02/17/2022 have been withdrawn due to Applicant’s amendment in the response filed 05/18/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 10 and 22-29 are rejected under 35 U.S.C. 103 as obvious over Kamada et al. (U.S. App. Pub. No. 2020/0002184) in view of Kusaka et al. (U.S. App. Pub. No. 2005/0014862)
Regarding claims 1-4, 10 and 22-26, Kamada et al. teaches a friction material composition containing a titanate material which has an average particle diameter of 0.1 to 20 microns and having a formula of the type A(2+y)Ti(6-x)MxO(13+y/2-(4-z)x/2) [where A represents at least one of alkali metals except for Li, M represents at least one selected from among Li, Mg, Zn, Ga, Ni, Cu, Fe, Al, and Mn, z represents a valence of the element M and is an integer from 1 to 3, 0.05≤.x ≤ 0.5, and 0 ≤ y. ≤ (4-z)x]; AxMyTi(2-y)O4 [where A represents at least one of alkali metals except for Li, M represents at least one selected from among Li, Mg, Zn, Ga, Ni, Cu, Fe, Al, and Mn, x is a value from 0.5 to 1.0, and y is a value from 0.25 to 1.0]; A0.5-0.7Li0.27Ti1.73O3.85-3.95 [where A represents at least one of alkali metals except for Li]; A0.2-0.7Mg0.40Ti1.6O3.7-3.95 [where A represents at least one of alkali metals except for Li]; and 
A0.5-0.7Li(0.27-x)MyTi(1.73-z)O3.85-3.95 [where A represents at least one of alkali metals except for Li, M represents at least one selected from among Mg, Zn, Ga, Ni, Cu, Fe, Al, and Mn (as for M composed of two or more types of metals, excepting any combination of ions having different valences), as for M being a divalent metal, x=2y/3 and z=y/3, as for M being a trivalent metal, x=y/3 and z=2y/3, and 0.004.ltoreq.y.ltoreq.0.4]. (par. [0017]).
Kamada et al. further teaches that the titanate may be surface modified with silane or titanate coupling agent for improving the dispersibility or adhesion thereof in a resin. (par. [0054]).
Kamada et al. does not teach the content of silane or titanate coupling agent surface modifying the particle titanate used in the friction material.
Kusaka et al. teaches a friction material having alkali metal titanate component having an average particle diameter of 0.1 to 100 microns (Abstract) and wherein the surface of the alkali metal titanate is modified with a silane coupling agent and wherein the content thereof is 0.3 to 5% by weight relative to the titanate component. (par. [0029]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of silane coupling agent modifying the surface of the titanate particles in Kamada et al. such that they fall within the range disclosed by Kusaka et al.
One of ordinary skill in the art would have found it obvious to adjust the silane coupling agent amount in order to provide sufficient dispersibility to the titanate material and adhesion thereof in a resin without being excessively costly or compromising the properties of the friction material. Since Kusaka et al. teaches a preferential range for the content of silane material for providing friction material having advantageous properties, one of ordinary skill in the art would have found it obvious to use the same amount of silane coupling agent.

Regarding claims 5 and 27-29, the limitation “cosmetic” does not impart additional structural limitations to the titanate crystal particles as claimed and is therefore being interpreted as a statement of intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. Since the surface modified titanate crystal particles of Kamada et al. would be capable of being used in a cosmetic composition, the particles would meet the limitation of “a cosmetic” as claimed.

Claims 1-3, 5-8, 10 and 22-29 are rejected under 35 U.S.C. 103 as obvious over Inada et al. (U.S. App. Pub. No. 2019/0358135) in view of Watanabe et al. (U.S. App. Pub. No. 2013/0189331).
Regarding claims 1-3, 5-6, 10 and 22-29, Inada et al. teaches a cosmetic composition comprising metal oxide particles and lepidocrocite-type platy titanate particles having diameters of 0.1 to 10 microns and thickness 0.1 to 4 microns. (Abstract). The titanate particles have chemical formulas K0.5-0.7Li0.27Ti1.73O3.85-3.95, K0.2-0.7Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li 0.27-(2x/3)MgxTi1.73-(x/3)O3.7-3.95 where 
0.004≤.x.≤ 0.4.(Id.). Inada et al. further teaches surface treating the titanate particles with a treatment comprising a silicone compound, a fluorine-based compound, a metallic soap, a collagen, a hydrocarbon, a higher fatty acid, a higher alcohol, ester, wax or surfactant. (par. [0048]).
Watanabe et al. does not teach the content of surface treating compound used relative to the titanate particles.
Watanabe et al. teaches a surfaced-treated powder for use in a cosmetic composition including titanium oxide powder (Abstract and par. [0030]). Watanabe et al. teaches that the amount of surface treatment which includes silicone, lecithins, fluorine-based compounds, fatty acids and metal soaps is in the range of 0.1 to 10 parts by weight of the powder. (par. [0026] and [0028]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of silane coupling agent modifying the surface of the titanate particles in Inada et al. such that they fall within the range disclosed by Watanabe et al.
One of ordinary skill in the art would have found it obvious to adjust the silane coupling agent amount in order to provide sufficient dispersibility to the powders of Inada et al. to improve the properties of oil, water repellency and smooth texture of the powders within the cosmetic composition disclosed therein without excessive production costs.

Regarding claims 7-8, Inada et al. teaches that the surface treatment material may include dimethicone. (par. [0056]) and Watanabe et al. teaches using dimethicone and hydrogenated lecithin as a surface treatment materials.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 05/18/2022 regarding the rejections made of record in the office action mailed on 02/17/2022 have been considered but are moot due to the new grounds of rejection.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/11/2022